DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/22 has been entered.
Status of the Claims
This communication is in response to communications received on 9/2/22.  Claim(s) 1-3, 5, 8-10, 12, and 15-17 has/have been amended and applicant states support can be found at instant specification Figs. 4A-4G, abstract, and [00100-00101, 00105, 00107, 00219-00226, 00228-00229].  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 9/2/22, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 8-11.
The Examiner respectfully disagrees because the claims are merely receiving two data sets, determining data based on the data sets, adding the data sets to a file, and using the file to create a profile.
The claims here are not like those the Federal Circuit (Court) found patent eligible in Classen because the patent claims here do not address problems unique to the effects of particular immunization schedules on the later development of chronic immune-mediated disorders in mammals in order to identify a lower risk immunization schedule.  Furthermore there is not a comparable immunization step as the instant claims evaluate and identify steps (presumed parallel immunization step(s)) use browsing data to determine both success of a campaign and channel migration candidates.  While both systems use analyzed data to perform subsequent steps the instant claims merely mention the analyzed data not how the analyzed data is used to perform subsequent analysis.
Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 9/2/22, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 12-14.
The Examiner respectfully disagrees because Koltnow is not cited for “receiving, at a computing system associated with a retailer, identification (ID) information for a user's computing device that is accessing a website of the retailer;”.
The amended utilizing limitation argued for Koltnow is now taught by Crutchfield as noted in the rejection below.
Crutchfield is cited for the amended and prior version of “receiving, at a computing system associated with a retailer, identification (ID) information for a user's computing device that is accessing a website of the retailer;”.  However there is no argument.

Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 8, and 15, as drafted, is/are a process (claim(s) 1 recites a series of steps) and system (claim(s) 8 and 15 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to develop a customer profile for the identified customer based on all identified customer activity.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 15: receive a device ID for a mobile device that has entered a physical location of a retailer;
utilize the device ID for said to search for and identify a customer associated with the device ID for said;
receive tracking information for the mobile device, the tracking information limited to activity in the physical location of the retailer;
add the tracking information to a customer data file of the identified customer;
receive identification (ID) information for a user’s computing device that is accessing a website of the retailer;
utilize the ID information for said user’s to search for and identify the customer associated with the ID information for said user’s;
receive browsing information for the website as performed by the user’s computing device;
add the browsing information to the customer data file of the identified customer; 
utilize the information in the customer data file to develop a customer profile for the identified customer
evaluate, at said associated with said retailer and based on said developed customer profile for said identified customer, a success of an in store marketing as contrasted with an online marketing for said identified customer; and
identify at least one channel migration candidate for said identified customer based on said developed customer profile.
Claim 1 and 8: the same analysis as claim(s) 15.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include wearable user computing device (claim(s) 1), a non-transitory computer-readable storage medium having instructions embodied therein that when executed cause a computer system, mobile device (claim(s) 8), a computing system comprising: a memory; and one or more processors, the one or more processors, mobile device, user computing device, said computing system associated with said retailer (claim(s) 15), and mobile device, user computing device (claim(s) 4-6, 11-13, 18-19).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0235]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2-7, 9-14, and 16-20 add to or further define the abstract idea of claim(s) 1, 8, and 15 with additional steps to a) use proprietary and secondary database, obtain authorization before obtaining ID information, and build customer data file from known customer information.  These claim(s) do not recite additional elements beyond claim(s) 4-6, 11-13, and 18-19 and those element(s) are addressed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltnow et al. (US 2018/0053252 A1) in view of Crutchfield (US 2015/0112826 A1).

Regarding claim 15 (currently amended), Koltnow teaches a computing system to manage information pertaining to anonymous and/or known customer activity both in store and online comprising: a memory; and one or more processors, the one or more processors to:
receive a device ID for a mobile device that has entered a physical location of a retailer;
utilize the device ID for said mobile device to search for and identify a customer associated with the device ID for said mobile device [see at least [0096] computer system; claim 1 and [0027, 0058] mobile credit acquisition system 100 for a retailer; [0060, 0062] steps 220 and 230 receive user device identifier and user identifier; [0066-0068, 0044] steps 240-241 use both device and user identifiers to find user data from a plurality of different search locations including at least a proprietary database, “social media sites, search engines, online public and/or private records, reverse name and phone number engines, and the like”; [0071] receive user data].

Koltnow doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such databases of user data, Crutchfield discloses receive tracking information for the mobile device, the tracking information limited to activity in the physical location of the retailer;
add the tracking information to a customer data file of the identified customer;
receive identification (ID) information for a user’s computing device that is accessing a website of the retailer;
utilize the ID information for said user’s computing device to search for and identify the customer associated with the ID information for said user’s computing device;
receive browsing information for the website as performed by the user’s computing device;
add the browsing information to the customer data file of the identified customer; 
utilize the information in the customer data file to develop a customer profile for the identified customer;
evaluate, at said computing system associated with said retailer and based on said developed customer profile for said identified customer, a success of an in store marketing as contrasted with an online marketing for said identified customer; and
identify at least one channel migration candidate for said identified customer based on said developed customer profile [see at least [0033] “the vendor may monitor the customer's location throughout the store by monitoring the location of the customer's mobile device”;
[0310] detect a user based on a device used online “In Step 2606, a shopper's visit to a first retail sales channel may be detected. For example, the shopper may visit the first (online) channel by shopping on the Internet web portal via a standard web browser or with the mobile app distributed by the retailer or a third party. The shopper could be detected based on an identifier of the shopper's computing device, its network address (e.g., IP address, mobile phone number), or login credentials or other personal information supplied by the shopper.”;
[0311] “In Step 2608, the shopper may be identified with a unique identifier that serves to distinguish each shopper from other visitors or customers of the retailer. If prior interactions between the shopper and the retailer can be confirmed, the shopper may already have been associated with a unique identifier and that identifier may continue to be used.”
[0016, 0109] for types of customer service channels such as a telephone call center and physical store (additional types of customer service channels: [0129, 0144, 0179] ); [0318] “The various embodiments and features of the presently disclosed invention may be used in any combination” 
[0031, 0033, 0077, 0115] prior and current collected data can be combined (customer data file) and the combined data can be a) shopping data (as noted above), b) “through the use of sensors located throughout the store that collect in-store data reflecting the customer's activity. For example, these sensors may monitor a customer's body language, or foot traffic patterns throughout the store.” such as “the vendor may monitor the customer's location throughout the store by monitoring the location of the customer's mobile device”, c) “a customer's browser or similar application for accessing web sites or other information” and/or d) “personal, demographic, and/or psychographic information” including “customer's age, gender, residence, financial status, expertise, or personal tastes”;
[0100, 0094] a) similar to above where prior and current collected data can be combined (customer data file), the combined data may come from different storage locations such as “vendor's website or otherwise at a vendor server”;
[0094] customer data file to develop a customer profile “The qualification process is a recognition process in which the vendor determines information about the customer's needs, preferences, and traits. The qualification process may be implemented by retrieving a customer's personal, demographic, or psychographic information stored in a vendor's databases 205 or 206.”;
[0111, 0144, 0263-0264] determine if customer buys a product on a different channel than where it was originally viewed ( [0112-0114] additional customer data);
[0266] use customer profile to entice customers to channel migrate from a) instore to online (passport for online shopping) or b) from online to in store or post sale functionality (digital wallet capability could accelerate store checkout and post-sale scheduling) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koltnow with Crutchfield to include the limitation(s) above as disclosed by Crutchfield.  Doing so would help further define Koltnow’s plurality of different search locations and this will provide a better customer data as the data will be both more varied and specific [see at least Crutchfield [0013, 0136-0137] ].
Furthermore, all of the claimed elements were known in the prior arts of Koltnow and Crutchfield and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


Regarding claim(s) 1 and 8 & 5 and 12, the claim recites analogous limitations to claim(s) 15 above and is/are therefore rejected on the same premise.


Regarding claim 16 (currently amended), modified Koltnow teaches the computing system of claim 15,
and Koltnow teaches wherein the one or more processors are further to: utilize a proprietary database to search for and identify the customer associated with the ID information and the device ID for said mobile device [see at least claim 1 and [0027, 0058] mobile credit acquisition system 100 for a retailer; [0060, 0062] steps 220 and 230 receive user device identifier and user identifier; [0066-0068, 0044] steps 240-241 use both device and user identifiers to find user data from a plurality of different search locations including at least a proprietary database, “social media sites, search engines, online public and/or private records, reverse name and phone number engines, and the like”; [0071] receive user data].


Regarding claim(s) 2 and 9, the claim recites analogous limitations to claim(s) 16 above and is/are therefore rejected on the same premise.


Regarding claim 17 (currently amended), modified Koltnow teaches the computing system of claim 16,
and Koltnow teaches wherein the one or more processors are further to: utilize a secondary source database to search for and identify the customer associated with the ID information and the device ID for said mobile device [see at least claim 1 and [0027, 0058] mobile credit acquisition system 100 for a retailer; [0060, 0062] steps 220 and 230 receive user device identifier and user identifier; [0066-0068, 0044] steps 240-241 use both device and user identifiers to find user data from a plurality of different search locations including at least a proprietary database, “social media sites, search engines, online public and/or private records, reverse name and phone number engines, and the like”; [0071] receive user data]..


Regarding claim(s) 3 and 10, the claim recites analogous limitations to claim(s) 17 above and is/are therefore rejected on the same premise.


Regarding claim 4 and 18, modified Koltnow teaches the computing system of claim 15,
and Koltnow teaches wherein the one or more processors are further to: obtain authorization before obtaining the ID information for the user’s computing device [see at least [0025-0026] obtain users permission before any actions occur].


Regarding claim(s) 13, the claim recites analogous limitations to claim(s) 4 and 18 above and is/are therefore rejected on the same premise.


Regarding claim 11 and 19, modified Koltnow teaches the computing system of claim 15
and Koltnow teaches wherein the one or more processors are further to: obtain authorization before obtaining the device ID for the mobile device [see at least [0025-0026] obtain users permission before any actions occur].


Regarding claim(s) 6, the claim recites analogous limitations to claim(s) 11 and 19 above and is/are therefore rejected on the same premise.


Regarding claim 7, 14, and 20, modified Koltnow teaches the computing system of claim 15, wherein the one or more processors.

Modified Koltnow doesn’t/don’t explicitly teach but Crutchfield discloses
are further to:
build the customer data file from known information provided by the customer, the known information from the group consisting of: the device ID for the mobile device, the identification (ID) information for the user’s computing device, an email address, and a credit account information [see at least [0033] “the vendor may monitor the customer's location throughout the store by monitoring the location of the customer's mobile device”;
[0310] detect a user based on a device used online “In Step 2606, a shopper's visit to a first retail sales channel may be detected. For example, the shopper may visit the first (online) channel by shopping on the Internet web portal via a standard web browser or with the mobile app distributed by the retailer or a third party. The shopper could be detected based on an identifier of the shopper's computing device, its network address (e.g., IP address, mobile phone number), or login credentials or other personal information supplied by the shopper.”; [0310] login credentials including credit account information (which is not defined in the instant specification) such as name “his or her name, email address, login name, or other identifier (e.g., loyalty or rewards card number)”;
[0031, 0033, 0077, 0115] prior and current collected data can be combined (customer data file) and the combined data can be a) shopping data (as noted above), b) “through the use of sensors located throughout the store that collect in-store data reflecting the customer's activity. For example, these sensors may monitor a customer's body language, or foot traffic patterns throughout the store.” such as “the vendor may monitor the customer's location throughout the store by monitoring the location of the customer's mobile device”, c) “a customer's browser or similar application for accessing web sites or other information” and/or d) “personal, demographic, and/or psychographic information” including “customer's age, gender, residence, financial status, expertise, or personal tastes” and “personal information the customer provided while registering for an account with the vendor”;
[0100, 0094] a) similar to above where prior and current collected data can be combined (customer data file), the combined data may come from different storage locations such as “vendor's website or otherwise at a vendor server”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Koltnow with Crutchfield to include the limitation(s) above as disclosed by Crutchfield.  Doing so would help further define modified Koltnow’s plurality of different search locations and this will provide a better customer data as the data will be both more varied and specific [see at least Crutchfield [0013, 0136-0137] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Koltnow and Crutchfield and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624